Chief Judge Mallard
dissenting.
G.S. 97-80 provides that the Commission may make rules not inconsistent with Article 1 of Chapter 97 of the General Statutes. The Commission has made the following rule:
“The defendants will furnish the claimant for his record a copy of I. C. Form 21 and I. C. Form 26 when the claimant signs said forms, and defendants will send a copy of I. C. Form 28B to the claimant with his last payment of compensation for either temporary total disability or permanent partial disability.” I.C. Rule XI 5.
The statute G.S. 97-47, which is a part of Article 1 of Chapter 97, states specifically that “ ... no such review shall be made after twelve months from the date of the last payment of compensation pursuant to an award under this article . . . . ” (Emphasis added.)
To allow a review after more than twelve months have elapsed from the date of the last payment of compensation pursuant to an award under the article, because of a failure to comply with a rule of the Commission, would be inconsistent with the provisions of G.S. 97-47. Absent equitable grounds, which do not appear in this case, the carrier is not estopped to plead the provisions of the statute. The statute controls over the rule of the Commission. I think the order of the Commission is correct, and plaintiff’s right to review is barred as a matter of law.